COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Clements
Argued by teleconference


JAMES EDWARD HANDY, JR.
                                            MEMORANDUM OPINION * BY
v.   Record No. 2764-00-1                    JUDGE ROBERT P. FRANK
                                                DECEMBER 4, 2001
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                     AND COUNTY OF JAMES CITY
                   Samuel T. Powell, III, Judge

          James R. Benkahla for appellant.

          Eugene Murphy, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     James Edward Handy, Jr. (appellant) was convicted after a

bench trial of petit larceny, third or subsequent offense, in

violation of Code § 18.2-104.   On appeal, he contends the trial

court erred in denying his motion for appointment of a new

attorney and in failing to grant him a continuance.     For the

reasons stated, we affirm the conviction.

                              BACKGROUND

     On the day set for trial in circuit court, trial counsel

indicated to the court that he was ready for trial, but appellant

said he was not ready.    Appellant explained his attorney had not


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
subpoenaed several witnesses.    Those witnesses were not present in

the courtroom.

     Appellant said he had "the police report" (apparently a James

City County Sheriff's report), but that report did not indicate

the name of the "other defendant" or the other "civilian" witness

who "chased us."    The information on these witnesses allegedly was

in the York County Sheriff's report, not the James City County

Sheriff's report.    Appellant told the trial court that he had told

counsel "from the beginning" he needed the York County report and

could not proceed without it.

     Appellant said he could not proceed without the two absent

witnesses.    Both witnesses allegedly were at the store where the

larceny occurred.    One of the witnesses, the "other defendant,"

was in a car outside the store when the incident took place.    The

other witness, Mr. Braine, allegedly chased appellant out of the

store.

     The Commonwealth's attorney indicated no other person was

charged with this offense and expressed grave doubt as to the

existence of Braine.

     The trial court then said:

             I'm going to do this, Mr. Bell, if it's
             agreeable with your client. I'll let the
             Commonwealth put their case on. I'll give
             you an opportunity to put your evidence on
             and then I'll give you a continuance if
             that's what you want, to obtain any
             additional witnesses you may need.



                                 - 2 -
     This resolution did not fully satisfy appellant.     He

complained, "Every time I talk to [counsel] he goes straight to

the Commonwealth Attorney . . . . Now he's telling them that I

made up some crazy story."   The Commonwealth's attorney responded

that defense counsel had contacted his office to determine the

names of the missing witnesses.   The Commonwealth's attorney

denied any attorney-client privilege was revealed during their

conversations.

     Appellant proceeded to explain why he needed Braine as a

witness.   He said Braine, the owner of Rip's Food Store, chased

him out of the Windy Hill Miller Mart and in his car.     Appellant

also said Braine "had what appeared to be a pistol."    Appellant

claimed he dropped the stolen merchandise in the store due to

Braine's behavior; however, still photographs taken from a video

surveillance tape showed appellant walking out of the store with

several cigarette cartons.

     Appellant explained to the trial court, "[Braine] did, in

fact, chase me out of that store; and he did, in fact, chase us

down for 15 minutes.   I didn't know who he was.   I thought he was

trying to kill us."

     At that point, counsel asked to withdraw from the case,

saying, "There's a conflict of interest that is becoming more

apparent to me."   The Commonwealth opposed the motion.

     The trial court continued to ask appellant how Braine would

be a material witness, given the chase occurred after the theft.

                               - 3 -
Appellant explained the witness followed him into the store.    The

"other defendant," who was sitting in the car, "started beeping

the horn and I dropped what I had and ran out to the car to try to

get away from [Braine]."   Appellant proffered no further reason

why Braine was a material witness.     Significantly, appellant never

testified that, until he was chased out of the store, he intended

to pay for the cigarettes.

     Contrary to appellant's story, the videotape showed no one

chasing appellant, nor anyone even approaching him.    Additionally,

the store clerk testified she saw appellant "leaving the store,

and he had approximately ten cartons of Newport cigarettes, and

ran out of the store" without paying for the cartons.    She saw him

throw the cartons into the back seat of the car.    He then got into

the front passenger seat of the car and drove away.

     The police recovered five cartons and six individual packs of

Newport cigarettes from the back seat of appellant's car.    The

photograph developed from the videotape was not clear enough to

determine the exact number of cartons appellant carried out of the

store.

     The court inquired if appellant wanted his attorney relieved

and to proceed by himself.   Appellant responded, "Your Honor, what

I'm saying is I want Mr. Bell relieved as counsel, and no, I do

not want to proceed as my own counsel but if that is my only

alternative that's what I'll have to do."



                               - 4 -
     After a short colloquy with the trial court, appellant

indicated he wished to waive counsel.1     The court then allowed

counsel to withdraw.    Appellant pled not guilty.

     After the Commonwealth rested, appellant testified that, as

Braine walked in, appellant ran out taking two cartons of

cigarettes.   He claimed he dropped some cartons and jumped into

the waiting car.   When the trial court asked appellant did he take

the cigarettes from the store, appellant admitted he did.     When

asked by the court, "What's your defense?     Why didn't you pay for

them?" appellant responded, "Because I stole them."

     Appellant did not ask for a continuance to find the two

witnesses after the Commonwealth rested or after he testified.

                               ANALYSIS

                   I.   APPOINTMENT OF NEW COUNSEL

     First, appellant argues the trial court abused its discretion

when denying his request for appointment of new counsel.     When

reviewing a motion for substitution of counsel, "broad discretion

is afforded the trial court in determining whether a continuance

to obtain counsel should be granted.      '[O]nly an unreasoning and

arbitrary "insistence upon expeditiousness in the face of a

justifiable request for delay" violates the right to the

assistance of counsel.'"    Bolden v. Commonwealth, 11 Va. App. 187,


     1
       Appellant, on appeal, does not challenge the fact that he
voluntarily waived his right to counsel.



                                - 5 -
191, 397 S.E.2d 534, 536 (1990) (quoting Morris v. Slappy, 461
U.S. 1, 11-12 (1983) (quoting Ungar v. Sarafite, 376 U.S. 575, 589

(1964))).

      Appellant must show good cause for the replacement of

counsel.    See Kinard v. Commonwealth, 16 Va. App. 524, 526, 431
S.E.2d 84, 86 (1993).    See also United States v. Gallop, 838 F.2d
105, 108 (4th Cir. 1988) ("An indigent defendant, moreover, has

no right to have a particular lawyer represent him and can

demand a different appointed lawyer only with good cause.").        The

record must "disclose [a] sound basis for dissatisfaction with

[counsel's] services."    Kinard, 16 Va. App. at 527, 431 S.E.2d at

86.

      The trial court did not abuse its discretion in denying

appellant's request for new counsel.    While appellant alleged his

attorney did not properly investigate and find two witnesses, the

record fails to disclose any reason why counsel should have

investigated these witnesses.

            "[A] particular decision not to investigate
            must be directly assessed for reasonableness
            in all the circumstances, applying a heavy
            measure of deference to counsel's judgments."
            Strickland [v. Washington, 466 U.S. 668, 691
            (1984)].   Indeed, "when a defendant has
            given counsel reason to believe that pursuing
            certain investigations would be fruitless or
            even harmful, counsel's failure to pursue
            those investigations may not later be
            challenged as unreasonable." Id.

Murray v. Griffith, 243 Va. 384, 389, 416 S.E.2d 219, 221 (1992).



                                - 6 -
     Braine allegedly followed appellant out of the store and then

followed him after he got into the car.   A high-speed chase

ensued, ending with an accident and the arrest of appellant in

York County.

     The "other defendant" may have driven the getaway car.    He

was not in the store when the cigarettes were stolen.    Appellant

did not know his full name.

     Nothing in the record suggests the "other defendant" or

Braine could have provided any exculpatory evidence.    Counsel had

no reason to investigate these witnesses, who were more likely to

inculpate his client than to help acquit him.   None of this

testimony would have assisted appellant in his defense; therefore,

counsel had no reason to investigate these witnesses.

     As appellant did not disclose a sound basis for

dissatisfaction with his attorney, the trial court did not abuse

its discretion is refusing the motion for appointment of new

counsel.

                  II.   REQUEST FOR A CONTINUANCE

     Appellant also argues the trial court abused its discretion

in failing to grant a continuance to find the witnesses.

           The decision whether to grant a continuance
           is a matter within the sound discretion of
           the trial court. See Lebedun v.
           Commonwealth, 27 Va. App. 697, 712, 501
S.E.2d 427, 434 (1998); Price v.
           Commonwealth, 24 Va. App. 785, 788, 485
S.E.2d 655, 657 (1997). The Virginia Supreme
           Court has established a two-pronged test for
           determining whether a trial court's denial of

                               - 7 -
             a continuance request is reversible error.
             Under this test, we may reverse a trial
             court's denial of a motion for a continuance
             only if it appears from the record: (1) that
             the court abused its discretion and (2) that
             the movant was prejudiced by the court's
             decision. See Cardwell v. Commonwealth, 248
Va. 501, 509, 450 S.E.2d 146, 151 (1994).

Silcox v. Commonwealth, 32 Va. App. 509, 513, 528 S.E.2d 744, 746

(2000).

        Neither prong of the test is satisfied here.   First, the

trial court told appellant that he could request a continuance

after the Commonwealth presented its case.      This procedure was

reasonable and not objectionable to either party.      Appellant,

however, did not request a continuance at that time.     The court

did not abuse its discretion by failing to allow a continuance

when appellant failed to ask for one at the appropriate time.

        Second, appellant was not prejudiced.   This Court cannot

presume prejudice, but must find it in the record of the case.

See Lowery v. Commonwealth, 9 Va. App. 304, 307, 387 S.E.2d 508,

510 (1990).    This record contains no evidence of prejudice.

        Appellant confessed to the crime when he testified.   He

admitted he did not pay for the cigarettes because he was stealing

them.    The photographs of him taking the merchandise out of the

store, as well as the clerk's and the officer's testimony,

conclusively prove appellant's guilt.

        Appellant never proffered any statement from the "other

defendant" or Braine that would have minimized his culpability,


                                 - 8 -
especially in light of the overwhelming evidence of his guilt.

Id. at 308, 387 S.E.2d at 510.

     For these reasons, we hold the trial court did not abuse its

discretion in denying appellant's pretrial motions for new counsel

and a continuance, and we affirm appellant's conviction.

                                                           Affirmed.




                                 - 9 -